Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Examiner’s Amendment
In order to provide clarity through issuance, claim 12 is being formally cancelled by the Examiner. The claim does not appear in the claim set and the application cannot issue unless it is addressed by the record. This examiner’s amendment is considered to remedy the matter.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach a bolt carrier, which is configured for use in a gas impingement system, wherein the bolt carrier comprising one or more guide rod channels and further comprising one or more weights connected to the bolt carrier, wherein the one or more weights are screwed into the bolt carrier; one or more guide rods configured to fit within the guide rod channel; one or more recoil springs through which a guide rod can be threaded; and at least one sliding weight configured within at least one sliding weight cavity. The prior art further fails to teach a bolt carrier having a rear cup comprising a channel and one or more shock absorbers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.